NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EAST VALLEY GLENDORA HOSPITAL,                  No.    19-70292
LLC, DBA Glendora Community Hospital,
                                                NLRB No. 31-CA-229412
                Petitioner,

 v.                                             MEMORANDUM*

NATIONAL LABOR RELATIONS
BOARD,

                Respondent,


SEIU LOCAL 121RN,

                Intervenor.


NATIONAL LABOR RELATIONS                        No.    19-70596
BOARD,
                                                NLRB No. 31-CA-229412
                Petitioner,

 v.

EAST VALLEY GLENDORA HOSPITAL,
LLC, d/b/a Glendora Community Hospital,

             Respondent,
______________________________

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
SEIU LOCAL 121RN,

                Intervenor.

                     On Petition for Review of an Order of the
                         National Labor Relations Board

                              Submitted March 30, 2020**
                                 Pasadena, California

Before: PAEZ, CALLAHAN, and BUMATAY, Circuit Judges.

      Following a representation election, SEIU 121RN (“the Union”) was

certified as the exclusive collective-bargaining representative of a unit of nurses

employed by East Valley Glendora Hospital (“the Hospital”). After the election,

the Hospital filed twenty-nine objections to the election and submitted an offer of

proof supporting the allegations. The Regional Director held that the objections

failed to demonstrate a prima facie showing of objectionable conduct, denied an

evidentiary hearing, and issued a representative certification.

      The Hospital continued to refuse to recognize and bargain with the Union.

In the ensuing unfair labor practice case, the National Labor Relations Board

(“NLRB” or “the Board”) issued an order granting summary judgment for the

Union. The Hospital petitions for review of the NLRB’s order (No. 19-70292),



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
and the NLRB cross-petitions for enforcement of its order (No. 19-70596). The

Union intervened on behalf of the Board. We deny the Hospital’s petition for

review and grant the NLRB’s cross-petition for enforcement in full.

                                         I.

      The parties first dispute the scope of our review. We “lack[] jurisdiction to

review objections that were not urged before the Board,” Woelke & Romero

Framing, Inc. v. NLRB, 456 U.S. 645, 666 (1982), “unless the failure or neglect to

urge such objection shall be excused because of extraordinary circumstances,” 29

U.S.C. § 160(e).

      The Hospital’s Request for Review does not address eleven of the initial

twenty-nine objections (objections 1, 3, 4, 7, 10, 12, 14, 17, 22, 23, and 28). Those

objections allege unlawful conduct by the Union. The Request, however, discusses

only conduct by alleged supervisors or non-employees. The Hospital now argues

that the alleged supervisors had “implied” or “apparent authority” to act on the

Union’s behalf, see Op. Br. of Hospital 27, but it did not pursue that argument

before the Board or submit a concomitant offer of proof. We thus lack jurisdiction

to review these objections.

      For similar reasons, we cannot review objections 24 and 25. The Hospital

now argues that the supervisors’ willingness to provide photographs and

statements is unlawful even if the conduct cannot be attributed to the Union or was


                                          3
conducted on behalf of the Union, but, as the Hospital concedes, this argument was

never presented before the NLRB. See Reply Br. of Hospital 11 (“[T]he Hospital

argued below that the supervisors’ appearances in the propaganda were coercive:

the only ‘new’ aspect is that the conduct need not be attributed to the Union.”).

The Request did not put the NLRB on notice of the separate claims. See, e.g.,

NLRB v. Seven-Up Bottling Co. of Miami, Inc., 344 U.S. 344, 350 (1953).

      Finally, objections 20 and 21 are also not sufficiently preserved in the

Request. They allege that the Union’s organizing drive was initiated by statutory

supervisors. Although much of the Request discusses other conduct by statutory

supervisors, there is no mention of the organizing drive.

      For these reasons, the only objections reviewable on appeal are the

remaining fourteen: objections 2, 5, 6, 8, 9, 11, 13, 15, 16, 18, 19, 26, 27, and 29.

                                          II.

      To obtain an evidentiary hearing on its objections, the objecting party must

demonstrate that there is a “substantial material issue of fact relating to the validity

of a representation election.” Pinetree Transp. Co. v. NLRB, 686 F.2d 740, 744

(9th Cir. 1982). “Material” facts are those which, “if accepted as true, must

warrant a conclusion in favor of that party on the issue of the validity of the

election.” Id. at 745. The offer of proof submitted with the objections must

“summariz[e] each witness’s testimony,” 29 C.F.R. § 102.66(c), and “state the


                                           4
specific findings that are controverted and [] show what evidence will be presented

to support a contrary finding or conclusion. Mere disagreement with the Regional

Director’s reasoning and conclusions” is insufficient. NLRB v. Kenny, 488 F.2d

774, 775–76 (9th Cir. 1973) (internal quotation marks and citations omitted).

   A. Objections 2, 5, 6, 8, 9, 11, 13, 15, 16, 18, 19, and 29

      The Board did not abuse its discretion in affirming the Regional Director’s

denial of an evidentiary hearing on these objections. They allege either that (1)

supervisors improperly attended meetings, solicited cards from employees,

engaged in electioneering activities, distributed campaign materials, directed that

employees support the union, or engaged in other pro-union activity (objections 2,

5, 8, 11, 15, 18, 29), or (2) employees “were advised and made aware” that

supervisors supported the union or were otherwise engaged in pro-union activity

(objections 6, 9, 13, 16, 19).

      Even if fully credited, these objections do not establish with sufficient

specificity that the alleged supervisors’ conduct surpassed participation and

amounted to coercion or interference, or “materially affected the outcome of the

election.” Harborside Healthcare, Inc., 343 N.L.R.B. 906, 909 (2004).

      The offer of proof also fails to raise a substantial and material issue of fact.

The regulations do not explicitly require that “each witness’s testimony [ ] be

summarized separately from every other witness,” Op. Br. of Hospital 14, but the


                                           5
offer submitted by the Hospital states only that the witnesses will testify about “the

facts presented in the objections,” facts which are themselves insufficiently

specific. To warrant an evidentiary hearing, a prima facie showing of election

interference “may not be conclusory or vague.” NLRB v. Valley Bakery, Inc., 1

F.3d 769, 772 (9th Cir. 1993) (quoting Anchor Inns, Inc. v. NLRB, 644 F.2d 292,

296 (3d Cir. 1981)).

    B. Objection 26

      Objection 26 alleges that the Union assigned a statutory supervisor as its

election observer. The Regional Director explained that the objecting party must

raise the allegedly supervisory status of an election observer during the Board’s

pre-election conference or it will be precluded. See Liquid Transp. Inc., 336

N.L.R.B. 420, 420 (2001). The Hospital does not dispute the applicability of this

requirement; it instead argues that it sufficiently objected to the supervisory status

of the observer in the Stipulated Election Agreement. But the Agreement contains

no mention or objection of charge nurses as election observers; the Hospital

objected only to the inclusion of charge nurses in the bargaining unit.1


1
  We do not address the applicability of the waiver bar raised by Judge Bumatay in
dissent because the Hospital did not present that argument to the NLRB or to this
court. See Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1259–60 (9th Cir. 1996)
(issues not raised and argued in a party’s opening brief are waived). Before us, the
Hospital argues only that it sufficiently preserved objection 26 in the Stipulated
Election Agreement, and that its offer of proof was sufficient to merit an
evidentiary hearing.

                                           6
      Even assuming the Hospital preserved this objection, the offer of proof again

fails to raise a substantial and material issue of fact. It does not identify the

supervisor, list facts supporting the individual’s supervisory status, or provide any

specificity to the facts underlying the objection. See Valley Bakery, 1 F.3d at 772.

   C. Objection 27

      Objection 27 is a catch-all statement comprised of legal conclusions.

Unsupported by more specific statements, it does not introduce a “substantial

material issue of fact relating to the validity of a representation election.” Pinetree

Transp. Co., 686 F.2d at 744.

                                        * * *

      For the reasons stated, we DENY the Hospital’s petition for review (No. 19-

70292). We AFFIRM the decision and order of the NLRB and GRANT the

NLRB’s cross-petition for enforcement of its order (No. 19-70596).




                                            7
                                                                            FILED
East Valley Glendora Hospital v. NLRB, No. 19-70292+                         MAY 29 2020
                                                                         MOLLY C. DWYER, CLERK
BUMATAY, Circuit Judge, dissenting:                                       U.S. COURT OF APPEALS


      In a fair election, your boss shouldn’t be watching over your shoulder as you

vote. As such, the National Labor Relations Board has a well-established rule

against supervisors serving as observers in elections over union representation. See

Mid-Continent Spring Co., 273 NLRB 884, 887 (1984) (“The use of [supervisors as]

observers is such a material and fundamental deviation from the Board’s established

rules for the conduct of an election, that [the Board] will set aside an election without

any showing of actual interference in the way the employees voted in the election.”).

      In this case, East Valley Glendora Hospital alleges that a charge nurse—a

statutory supervisor in its view—monitored the election securing union

representation for its nurses. Instead of investigating this “material and fundamental

deviation,” the Board held that the Hospital waived its objection by failing to make

the allegation at a pre-election conference. In doing so, the Board ignored that the

parties agreed to forego the pre-election conference, and thus, none was held. Yet

the Board still persisted with its waiver ruling. For this reason, I would grant the

petition and remand.

                                           I.

      Under Board regulation, any objection to the conduct of an election must be

filed within seven days after the election. 29 C.F.R. § 102.69(a). Glendora Hospital

                                           1
did this. But instead of following its own regulation, the Board held that the Hospital

waived the objection under the “longstanding” rule that a challenge to a supervisor

acting as an election observer must be made at the pre-election conference. See In

Re Liquid Transp., Inc, 336 NLRB 420, 420 (2001). This rule, however, is patently

inapplicable here: the parties, with the Board’s assent, stipulated to do without a pre-

election conference. See 29 C.F.R. § 102.62.

      From its earliest implementation, the Board’s waiver rule requires that an

objecting party have advance notice of the identity of the election observers before

a waiver occurs. Compare Northrop Aircraft, Inc., 106 NLRB 23, 26 (1953)

(holding an election-observer objection waived when, “although on notice of their

status prior to the election,” the employer raised no objection) with Bosart Co., 314

NLRB 245, 247 (1994) (explaining that when no evidence showed that the objecting

party was aware that a supervisor would serve as an observer, an objection made

after the election was not waived).

      Here, since no pre-election conference was held, nothing in the record

suggests that Glendora Hospital received advanced notice of the identity of the

Union’s election observers. Neither the Board nor the Union states otherwise. In

fact, the Hospital entered a Board-approved, pre-election agreement with the Union

that specifically prohibited the use of any supervisors as election observers and

preserved its claim that charge nurses are statutory supervisors. So, the Union and

                                           2
the Board were well aware of the Hospital’s objection prior to the election. To my

knowledge, the Board has never applied this waiver rule under similar

circumstances. Accordingly, I would hold that the Board abused its discretion in

holding that the Hospital waived Objection 26.1

                                          II.


      Board regulations only require that an offer of proof summarize each

witness’s testimony and raise material and substantial factual issues. See 29 C.F.R.

§§ 102.69(a), (c)(1)(i), 102.66(c). Glendora Hospital’s offer of proof was sufficient

to preserve its objection. In its offer, it alleged that a charge nurse, a supervisory

employee, served as an election observer on the date of the vote—all in violation of

the Board’s rules. So, we have the who, what, where, and when of the violation.

Nothing more should be required. It’s true that Glendora didn’t name which charge

nurse served as the election observer. But our precedent doesn’t require that. See



1
  Contrary to the majority’s holding, the Hospital raised the applicability of the
waiver rule in its opening brief. Broadly, the Hospital argued that the Board’s waiver
ruling was “arbitrary,” “capricious,” and “wrong on the facts and the law.” Pet’r Br.
at 28. Specifically, the Hospital challenged whether the pre-election conference was
the only venue to fully assert an election observer challenge. See id. (“The Board
does not require a party to fully articulate the nature of its objection at the pre-
election conference.”) (simplified). Instead, the Hospital contends that it sufficiently
preserved its claim by raising the election-observer issue in the pre-election
statement of position (in lieu of the pre-election conference). Id. Accordingly, the
Hospital is necessarily raising the applicability of the waiver rule imposed by the
Board.
                                           3
NLRB v. Valley Bakery, Inc., 1 F.3d 769, 770–72 (9th Cir. 1993) (holding employer’s

offer of proof sufficient to trigger an investigation even though the name of the

employee who threatened those who voted against the union was kept confidential).

Accordingly, I would hold that the Hospital was entitled to an evidentiary hearing

on Objection 26. See Pinetree Transp. Co. v. NLRB, 686 F.2d 740, 745 (9th Cir.

1982) (“[T]he right to a hearing attaches immediately once the objecting party

supplies prima facie evidence presenting substantial material factual issues.”).


                                         III.


      I concur with the majority that the Hospital abandoned Objections 1, 3–4, 7,

10, 12, 14, 17, 20–23, and 28, but I would find them waived because the Hospital

failed to raise them in its opening brief. See Smith v. Marsh, 194 F.3d 1045, 1052

(9th Cir. 1999). I would decline to reach the other objections at this time since an

evidentiary hearing on Objection 26 could change the Board’s mind with respect to

those objections. See Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (declining

to reach alternative grounds for remand). For the foregoing reasons, I respectfully

dissent from the denial of the petition for Objections 2, 5–6, 8–9, 11, 13, 15–16, 18–

19, 24–27, and 29.




                                          4